Citation Nr: 1829209	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Wagoner, Attorney at Law


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to February 1979.

This current appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2014 substantive appeal, the Veteran requested a Board video conference hearing.  In October 2017, the Veteran's representative informed the Board in writing that the Veteran was waiving his right to a hearing.  Therefore, the request for a hearing is considered withdrawn. 


FINDINGS OF FACT

1.  The Veteran began experiencing symptoms of nervousness, depression, and anxiety shortly after separation from service; his psychiatric issues continued intermittently from service and have been since diagnosed as anxiety, dysthymic disorder, and mood disorder.

2.  Much of the Veteran's psychiatric troubles stem from his physical health, use of illicit substances, financial situation, and legal circumstances.

3.  The Veteran's in-service stressor is not of the type to satisfy a claim for PTSD that includes a fear of hostile military or terrorist activity.

4.  The Veteran's psychiatric symptoms are less likely than not related to service but rather were incurred since service; at times the Veteran has stated that his psychiatric issues are because of non-service connected disabilities and personal issues.





CONCLUSIONS OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II.  Service Connection

The Veteran served on active duty as a U.S. Navy aircraft repairman from January 1975 to January 1979.  The Veteran served in several fighter squadrons, was deployed aboard aircraft carriers, and had duties on the fight deck. 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV for claims certified for appeal before August 4, 2014, and DSM-5 for claims after that date, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f), 4.125(a).  As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Because this appeal was certified to the Board in September 2014, the DSM-5 criteria apply. 

In order to receive entitlement to service connection for PTSD, the evidence must demonstrate a diagnosis in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy." See Gaines v. West, 11 Vet. App. 353, 359 (1998). If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98  (1993). 

Where a veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection. See Cohen v. Brown, 10 Vet. App. 128, 147  (1997). 

In certain circumstances, there is another standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, lay testimony, alone, may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (3). 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. Zarycki, 6 Vet. App. at 98  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


A. Psychiatric Disorder

The Veteran asserts that his PTSD was caused by one, or a combination of, several stressors.  When serving on the USS Midway, he witnessed a pilot crash and die, and when the ship was put on high alert after two Army officers were killed near North Korea.  He also reported watching a fellow crewmember get sucked into a jet engine, and he reported under stress involving his time as a drug dealer with the Japanese mafia.

i.  Factual Background

Service treatment records are silent for any mental health symptoms, diagnoses or treatment. 

Within months after leaving service, the Veteran sought VA treatment and reported symptoms of nervousness and depression.  At this time he was treated with group therapy and symptoms were noted to stem from issues that did not involve service.  He did discuss feeling nervous and experiencing "inferiority and loneliness" immediately after separation.  The Veteran reported that his issues were because he did not have a girlfriend and his boss would call him stupid.  The examiner noted that the Veteran had been depressed for roughly a year prior to the date of record, June 1979.

Private medical records were obtained in June 1983.  Here, the Veteran explained that he had been dealing with a lot of pain for over a decade, he reported feeling anxious, that he ruminated about his problems, and had trouble concentrating.  He reported that he was depressed since 14 years of age after his parents' divorced, and felt more pain when his child died in utero at 8 months.  The Veteran also mentioned that he had filed for bankruptcy the previous summer and he was recently fired from his job.  The records also reflect suicidal ideation without a plan.  He also stated that he struggled with mental issues stemming from a knee injury incurred during service.  Based on this visit, the Veteran received multiple therapeutic sessions and saw an improvement in his symptoms.  The examiner diagnosed the Veteran with adjustment disorder with an anxious mood.

VA outpatient records from 1989 through 1992 note consistent issues with depression and even mentions anti-social traits.  During this time span the Veteran did not mention suicidal or homicidal ideations and a note from September 1992 said the Veteran did not meet criteria for PTSD.  These records are also the first to mention his legal troubles and his registering as a sex offender, and the psychiatric issues stemming from those troubles.  The records additionally mention drug problems and paranoid schizophrenia.

Records obtained from SSA contradict one another.  One record from January 2010 says the Veteran does not have PTSD after receiving a PTSD screening.  These records also state that he went to therapy because of his divorce, and further he denied depression or manic moods or behavior.  The records also note that he abused marijuana.

Another PTSD screening was completed in June 2010.  This time the Veteran was diagnosed with PTSD, stated he had nightmares, anxiety, mood disorder and could not work because of his worsening depression.  The Veteran also mentioned multiple stressor events.  In this exam the Veteran denied drug abuse and said he was charged with assault but could not remember why.  Additionally, the Veteran discussed how his hepatitis C, cirrhosis and arthritis were additional causes of his depression.

In August 2010, the Veteran was examined by a VA psychiatrist, Dr. D.G. The examiner noted the Veteran's reports of several traumatic events in service including a plane crash, deaths of fellow sailors in accidents on the flight deck, and the assassination of two fellow sailors by Japanese "mafia."  He reported that he believed he contracted hepatitis from immunizations.  After service, he reported that he earned degrees in accounting and computer electronics and worked in several jobs including as a mechanic for a large company but quit work because of the hepatitis infection which caused anxiety and depression.  The psychiatrist diagnosed anxiety disorder, panic disorder without agoraphobia, dysthymia, and mild to moderate PTSD.  The psychiatrist did not comment on the date of onset or which of the experiences reported by the Veteran were the cause for his disorders.  This clinician continued to provide outpatient care until 2014.  

VA medical records submitted in September 2011 note anxiety issues, paranoia, obsessive thoughts, nightmares and a diagnosis of PTSD.  The Veteran again reported that while on active duty, was recruited by the Japanese mafia to deal drugs for them.  He states that he was one of several United States service members to be recruited, and two were killed execution style.  Because of this experience, the Veteran says he is paranoid of being kidnapped and had trouble sleeping.  Marijuana abuse is again noted.

More records were furnished in October 2011. One such record, from July 2010, asserts that the Veteran does not have PTSD, but instead suffered from anxiety disorder because of his medical conditions.  The Veteran detailed some of his in-service stressors in July 2010, but he denied having nightmares or thinking about those events.  He told the examiner that he was not depressed but rather he was anxious about death because of his hepatitis C and cirrhosis.

Outpatient records submitted in February 2012 details an outpatient exam from October 2000.  At that exam, the Veteran reported a previous diagnosis of PTSD.  He went to the exam because he needed to go through a mental health program "for his parole."  He reported that he was recently released from prison for selling marijuana, and drug abuse.  The Veteran said he had no flashbacks, said he was depressed by had no suicidal thoughts.  Outpatient records from July 2008 and January 2010 both screened the Veteran for PTSD and both denied the Veteran had PTSD.

An SSA record submitted in March 2013 said the Veteran could not work because of hepatitis C, diabetes, generalized anxiety disorder, dysthymic disorder, cirrhosis, and PTSD.

In a May 2012 Memorandum, a VA military records specialist reported the results of research that showed that a pilot from a squadron other than the one in which the Veteran service was killed in March 1977 in a launch accident aboard USS Midway. The specialist also confirmed that the Midway was deployed to waters near Korea following an incident along the Korean Demilitarized Zone where two U.S. Soldiers were killed.   

The Veteran underwent a VA examination in May 2012.  The examiner noted that at the onset of the examination, the Veteran stated that his anxiety was not related to his military service.  The examiner did not diagnose the Veteran with PTSD, but did diagnose him with generalized anxiety disorder, dysthymic disorder, and mood disorder due to hepatitis C and cirrhosis.  The examiner stated that the Veteran's anxiety and depression were "intertwined with his present life circumstance and ongoing health problems."  His occupational and social impairment was marked with occasional decrease in work efficiency and intermittent periods of inability to perform; however, the Veteran's general functioning was satisfactory and he displayed normal routines.  He could care for himself and communicate.  Furthermore, the examiner believed the Veteran's occupational and social issues were due to his current health issues and his mental disorders were secondary to those physical disorders.  The Veteran told the examiner about his run in with the Japanese mafia, and the examiner noted that he expressed obsessive thoughts about these episodes, but also noted that the Veteran denied recollections and nightmares regarding these instances previously in July 2010.  Additionally, the examiner noted that his February 2011 diagnosis of PTSD did not indicate the cause of the PTSD.  The Veteran also told the examiner he served five years in prison for selling marijuana.

The May 2012 exam also detailed each of the Veteran's stressors.  The examiner agreed that the stressors involving him witnessing a pilot crash and die, and witnessing a crewmember be sucked into a jet engine did meet PTSD criterion.  However, he did not find these events related to a fear of hostile military or terrorist activity.  The examiner simply stated that hearing of two assassinations while he served as a drug dealer for the Japanese mafia did not meet PTSD criterion.  The traumatic stressors were noted as "not persistently re-experienced."  The exam does show the Veteran avoids situations and thoughts involved with the trauma, struggles to recall important aspects of the trauma, has little interest in significant activities, feels detached, is irritable, and has trouble sleeping.  The Veteran was also noted to show symptoms of depressed mood, anxiety, less than weekly panic attacks, and mild memory loss.

The examiner also found that the Veteran had normal speech and thought process, that he did not have suicidal or homicidal ideation.  The Veteran did score a 73 on the Post Traumatic Stress Disorder Checklist- Military Edition (PCL-M).  Scores above 50 have been used to diagnose veterans with PTSD.  However, the examiner stated that the Veteran does not meet criteria for PTSD related to military service.  According to the examiner, the Veteran said that his present anxiety is not related to military service, that he does not dream or have intrusive thoughts or recollections about death or events in the military-all of this was consistent with an exam performed in July 2010.  The examiner concluded that the Veteran's psychiatric disorders are related to his current health problems and life circumstances.

A letter submitted by Dr. L. in September 2012 simply stated that the Veteran was seen by him and had suicidal ideation because of chronic pain.

In September 2012 the Veteran was admitted to the hospital after experiencing suicidal ideation because of family issues and residual pain.  The Veteran told the examiner that he was stressed out dealing with his daughter's issues, and the examiner notes that many of the Veteran's mental health issues relate to his current state of health and inability to work or help around the house.  He was diagnosed with adjustment disorder with depressed mood, and depression due to chronic pain.

A follow-up appointment was conducted in October 2012 by a Dr. L. L.  This doctor opened her report by stating ". . . he sent me a very nasty note with secure messaging . . . I have requested a Chief Niederkorn be here today due to the nature of his comments to me."  Dr. L. L. also mentions something happening in front of his ex-wife which he "pretends" to not recall and she seemed "oblivious" to.  She also says the Veteran "finally owns up to the situation but does not apologize" because he was "foggy headed" at the time; additionally, the Veteran asked if he could get more narcotics.  The doctor said the Veteran feigns forgetfulness, does not show evidence of depression, or suicidal ideation, and his speech was normal.  She also says that the Veteran likely has a mood disorder, borderline personality disorder and anti-social traits and feels his hospital visit in September 2012 was self-serving.  In conclusion she says she will no longer see the Veteran as she does not trust him and she warned him security was notified about his behavior.

A December 2012 follow-up phone call record noted that the Veteran has had thoughts of harming himself, but reported that he was not having suicidal thoughts at the moment.  He was also noted as having a short temper.  The Veteran's speech was clear, his thoughts were logical, and he again reports pain and issues functioning because of pain.

In June 2013 the Veteran reported nightmares, flashbacks, and that he remembers his stressors and has some minor triggers when he hears certain aircraft.  The Veteran said he was not suicidal or homicidal.  The doctor diagnosed the Veteran with PTSD and anxiety and mood disorders secondary to his physical ailments.

In May 2015 a PTSD screening was performed.  The Veteran said he never had suicidal thoughts, never attempted suicide, and he does not feel helpless about the present or future.  The results of the evaluation were that the Veteran does not have PTSD.

In January 2018, the Veteran submitted copies of VA outpatient treatment records starting in January 2014 and continuing through July 2017.  Many entries were posted by Dr. F.W. a VA psychiatrist who assumed care from Dr. D.G.  The psychiatrist repeatedly diagnosed PTSD arising from witnessing the aircraft carrier crash and deaths and a mood disorder arising from hepatitis C, other medical disorders, and anger over his treatment by VA.  For example, the psychiatrist noted that the Veteran has "battlefield-related PTSD" and major depression connected to his chronic pain.  The Veteran was not suicidal or homicidal.  The Veteran's speech and behavior were normal, that he did not have delusions or hallucinations, his memory was intact, and he displayed good judgment.  The examiner also discusses the Veteran's family issues including losing family members to illicit drug use.

In regard to the Veteran's submitted lay statements, the Board has reviewed and considered all of the statements.  The Board notes that the statements all address the stressor events and the verification of those events.  The Board concedes that at least some of the events are verified and has considered them in this decision.

ii.  Analysis

Although there is evidence both for and against diagnoses of PTSD and other mental health disorders, the Board find that the weight of competent evidence is that the Veteran's multiple acquired psychiatric disorders, claimed as PTSD, were not  incurred during service or attributable therein.

The Board accepts the Veteran's report that he witnessed the loss of a pilot and aircraft during launch operations on USS Midway.  Nevertheless, the pilot was not a member of his squadron.  The Board will also accept that the Veteran may have witnessed injuries or deaths of other flight deck sailors as these accidents are not unusual during aircraft carrier flight operations.  However, the Board finds that the Veteran's fear of hostile action during the reported Korean crisis is not credible as the Veteran was never in any danger of personal injury from attack when the carrier operated off the coast.  Further, any experiences involving drug dealing with Japanese criminals cannot be considered as they represent misconduct by the Veteran.  

Therefore, the dispositive issue is whether any of the variously diagnosed mental health disorders arose from witnessing accidents aboard USS Midway.  The Board finds that the weight of evidence is that these disorder were not caused by witness of those accidents or any other aspect of active service. 

The Veteran's initial discussions about nervousness and depression were based on non-service related events; namely his loneliness from not having a girlfriend to his inadequate feelings when his boss called him stupid.  The examiner at that time did say the Veteran reported that he began experiencing depression in service, but the reasons why are not specified.  Shortly after these initial complaints, the Veteran discussed how he had been depressed since his parents' divorce when he was 14 years old.  Those three occurrences do not mention military service, and they do not have anything to do with service or the stressors the Veteran later mentions. See Non-government Medical Records, June 1983.

Over the next few decades the Veteran struggled with issues such as chronic pain, drug abuse, divorce, a criminal conviction, financial and employment problems.  During this time the Veteran was diagnosed with adjustment disorder, depression, and anxiety.  When he was screened for PTSD in 2010 the screening came back negative.  The Veteran did state he was diagnosed with PTSD sometime before 2000, but the whereabouts of this diagnosis is unknown and later PTSD screenings contradict those statements.  Throughout this time period the Veteran stated frustrations, anxiety, and depressed mood that was caused by hepatitis C, cirrhosis, and chronic pain.  He would occasionally mention military service, but there is little to no evidence of reflecting on service or experiencing psychiatric disturbances because of service in records from this time period.

The first diagnosis for PTSD came in June 2010.  This diagnosis followed, and contradicted a previous negative screening for PTSD in January 2010.  In the June exam, the Veteran reported nightmares and anxiety as well as some stressor events from service; those discussions were not had in January.  Additionally the Veteran denied that he could remember what assault charge was brought against him and stated he never used drugs.  While the Board must consider all lay statements, and the Veteran is competent to report symptoms and personal experiences, the Board does not have to find all lay statements credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It seems that the Veteran has two contradictory diagnoses based on two contradictory episodes of self-reporting.  From 2010 forward, at various examinations, the Veteran reported and denied or did not mention: suicidal ideation, nightmares, reoccurring thoughts, his legal troubles, and depression.

The self-reported history is difficult to follow.  However, the Board finds it probative that from 1979 until 2010 the Veteran consistently reported that his psychiatric symptoms were attributable to his health or personal issues.  It was not until 2010 that the Veteran more frequently mentioned stressor events and military trauma as sources of his psychiatric troubles.  And even then, he would state that his health and other issues were the root cause, and at times even deny many symptoms.  It is also worth noting that medical records post service all note that his speech and thought process are clear, that he is typically friendly (outside of one 2012 examination), and that he worries about finances, health, and family.  Therefore, the Board finds self-reported evidence that his psychiatric disabilities are due to health and personal issues are more probative as those have been more consistently reported since service.

Amongst the several examinations diagnosing or denying PTSD, the Board finds the most probative exam was the May 2012 exam.  Here, the Veteran initially denied that any anxiety was associated with Naval service. His diagnoses from 2010 and 2011, from SSA and VA respectively, do not address the cause of PTSD or the link to service.  While the records recently submitted from Dr. F.W. do address the cause of PTSD, and its linkage to service, it does not as thoroughly explain symptoms and alternative causes; although it does mention that health and personal problems attribute to the Veteran's psychiatric conditions.  Dr. F.W. attributes the disorder to "combat action" which is not a correct description of the peacetime carrier accidents.  

The May 2012 examination records the Veteran saying "[A]t the outset of the examination the Veteran stated his present problems with anxiety is not related to his military service."  It asserted that the Veteran does not have reoccurring thoughts or nightmares of his service, which was consistent with a previous examination, and that the Veteran was normally groomed with normal behaviors.  Regarding the stressor events, the examiner concedes that the two incidents aboard the USS Midway where he witnessed men dying were plausible and could contribute to PTSD, but he did not relate these to a fear of hostile military or terrorist attacks.  But, after a full review of the record and in-person examination, the examiner concludes that the Veteran's psychiatric conditions are due to his health troubles.  Most exams prior to, and some after, this exam mention the Veteran's non-service related issues as attributing to his psychiatric disorders.

There are multiple examinations for PTSD that produced several different outcomes.  Only one examination thoroughly addressed the stressor events, the history of health issues, drug abuse, and other personal events and came to a conclusion based on the full record at hand.  Along with the most thorough examination denying service connection for PTSD and other psychiatric issues, there are statements that range from denial of depression to assertions that the Veteran lives in constant fear.  The Board finds that the most consistent statements are ones where the Veteran links his psychiatric disabilities with his health and personal issues as those statements have been made from shortly after service until just a few years ago.  And because those statements most approximately corroborate with the May 2012 examination, the Board does not find that the Veteran's psychiatric disabilities, claimed as PTSD, were incurred in or are attributable to service.

B.  Secondary Service Connection

Secondary service connection may be granted for a disability that is proximately due to a service-connected disease or injury, or that a service-connected disease or injury aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310.

The Veteran raised in the record that he believes his psychiatric conditions are related to his hepatitis C and cirrhosis.  Medical records clearly document this belief and concur with these statements that psychiatric conditions are attributable to hepatitis C and cirrhosis.

The Board denies secondary service connection because neither hepatitis C nor cirrhosis are service connected disabilities.  Because they are not service connected the claims for psychiatric disorder to include PTSD cannot be secondary to them.

Since filing for entitlement to service connection for psychiatric disorders the Veteran has been service connected for other disabilities.  Currently he does not claim that those disabilities cause any psychiatric problems.  The Veteran claims secondary service connection to hepatitis C and cirrhosis, and not any other service or non-service connected disabilities; and all of the medical examinations mention that he complains of psychiatric symptoms based on hepatitis C and cirrhosis, among other personal issues.

Because the Veteran is not claiming an injury secondary to a service-connected disability, the Board denies his secondary service connection claim.


ORDER

Entitlement to service connection for acquired psychiatric disabilities to include PTSD is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


